Order entered September 16, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01157-CV
                                   No. 05-14-01158-CV
                                   No. 05-14-01159-CV
                                   No. 05-14-01160-CV
                                   No. 05-14-01161-CV


                              IN RE C.T. AND T.T., Relators

                Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-21229-U
                            Trial Court Cause No. 10-12513-2
                            Trial Court Cause No. 13-21227-2
                            Trial Court Cause No. 01-11212-U
                             Trial Court Cause No. 12-275-U


                                         ORDER
       Based on the Court’s order of this date, we DENY relators’ petition for writ of

mandamus. We ORDER relators to bear the costs of this original proceeding.


                                                   /s/   MICHAEL J. O'NEILL
                                                         JUSTICE